Mr. Justice Shepard
delivered the opinion of the Court:
Under the law prevailing in the District of Columbia, an equitable estate or interest cannot be seized and sold under execution ; the sole remedy of the judgment creditor is in equity. Both parties to this appeal, being judgment creditors of Ann Dunn and William H. Dunn, undertook to subject their interests in the lands, out of the sale of which the fund in controversy arose, by proceeding in equity; the appellee by its cross-bill filed May 9, 1892, in cause No. 13,343, and the appellant by its original bill (No. 14,278), filed October 20, 1892. Both parties invoke the doctrine established in Freedmaiis Savings and Trust Co. v. Earle, no U. S. 710, that a judgment creditor in this District may acquire priority of lien by filing his bill before that of others.
*174The cross-bill was filed some months prior to the original bill of appellant in No. 14,278, and is specific in its allegations and prayer for relief. The only question in the case, then, as it stands here, is¿ could the appellee acquire priority by proceeding in that way and not by independent bill ? The appellant contends that it could not, on the ground that the matter of the cross-bill, to that extent, was not germane to the subject-matter of its original bill in No. 13,343, and was not proper matter to be litigated therein. The original bill was a general creditors’ bill for the administration of the testator’s estate, and had no relation to the debts created after his death by his representatives. The intervention of the appellee and the filing of its cross-bill were by leave of the court, and did not necessitate the making of any new parties to the suit. We do not think it necessary or proper to decide the interesting question raised by this contention. Concede that it ought to have prevailed, if made at the proper time, it now comes too late. When this cross-bill was filed two of the defendants moved to strike it out. Upon the denial of that motion they demurred. The demurrér was not urged, and the parties who filed it have passed from the case. Appellant, who was complainant in that suit, made no objection whatever. Subsequently he acquiesced in the consolidation of this suit, and of his independent bill to fix the same lien, with the bill of Mary A. Ashburn, which had for its object the sale, settlement and distribution of the entire estate, and still made no objection to the cross-bill. The court had complete jurisdiction of all the parties and of all the interests involved when it made the reference to the auditor. If the appellant had any right to object to the cross-bill, he must be held to have waived it.
Not having been objected to, the cross-bill occupied the attitude of an independent bill to subject the special interests of Ann and William H. Dunn in the estate to the lien of appellee’s judgment, and gave it priority under the rule laid down in Freedman's Savings and Trust Co. v. Earle, supra.
*175The court did not err in confirming the report of the auditor, and its decree must be affirmed. The costs zvill be paid out of the find. It is so ordered.